Citation Nr: 1231007	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  07-36 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for prostate cancer for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

N. L. Rippel



INTRODUCTION

The Veteran served on active duty from November 1947 to April 1960.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Jackson, Mississippi RO, which reopened and denied a claim for service connection for prostate cancer for the purposes of accrued benefits.  Jurisdiction of the claim is now with the Lincoln, Nebraska RO.  

In December 2008, the Board denied the claim of entitlement to accrued benefits.  The appellant appealed to the United States Court of Appeals for Veterans Claims (the Court).  In a January 2011 order, the Court granted a joint motion between the parties setting aside the December 2008 decision and remanded the matter to the Board.  The Board remanded the matter to the RO in December 2011.  The matter has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  In November 2003, prior to his death, the Veteran submitted a petition to reopen a previously denied claim for service connection for prostate cancer.  

2.  The Veteran died in March 2006 due to cardiac arrest due to or as a consequence of lung disease; his claim filed in November 2003 was still pending.

3.  The Veteran was exposed to ionizing radiation as a result of his in-service duties as a participant in Operation CASTLE. 

4.  In 1996, the Veteran was diagnosed with prostate cancer, a radiogenic disease. 

4.  In March 2012, the Director of VA's Post 9-11 Environmental Health Program opined that it was unlikely that the Veteran's prostate cancer was attributable to his in-service radiation exposure.

5.  In April 2012, the Director of VA's Compensation and Pension Service reviewed the Veteran's claims file and opined that there was no reasonable possibility that the Veteran's prostate cancer resulted from in-service radiation exposure.   

6.  The weight of the evidence establishes that the Veteran's prostate cancer first manifested many years after service and is unrelated to any incident of service, including exposure to ionizing radiation. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for prostate cancer, for accrued benefit purposes, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.3.303, 3.307, 3.309, 3.311, 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes parenthetically that the appellant was awarded service connection the cause of the Veteran's death in an April 2006 rating decision based on the fact that one of the listed causes of the Veteran's death was lung disease and service connection was in effect for asbestosis.  

The appellant was provided VCAA notice in a May 2006 letter, prior to the June 2007 rating decision on appeal.  An additional letter was sent in June 2008.  Together, the letters included all the elements compliant with the VCAA.  To the extent that appellant was not provided complete notice with respect to her claim until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the appellant have been obtained.  

In addition, pursuant to the Court Order, the Board remanded the matter in December 2011 for compliance with regulatory criteria relating to the adjudication of claims for radiogenic disease.  The Board instructed the RO to complete required actions pursuant to 38 C.F.R. § 3.311, to specifically include referral to the Under Secretary of Benefits and the Under Secretary for Health for an expert opinion, and to readjudicate the claim for accrued benefits.  In March 2012, the physician director of the Post 9-11 Environmental Health Program conducted a radiation review and rendered an opinion.  In April 2012, after receiving the opinion, the Director of the Compensation and Pension Service determined that the evidence did not support a finding that the Veteran's prostate cancer was related to his in-service radiation exposure.  Thereafter, the claim was readjudicated in an April 2012 supplemental statement of the case.

Accordingly, the Board will address the merits of the claim. 


Legal Criteria - Service Connection

When seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a).  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including malignant tumors, if they are shown to be manifest to a degree of 10 percent or more within one year following the veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996). 

First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A radiation-exposed veteran is one who participated in a radiation-risk activity.  A radiation-risk activity includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. 
§ 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure. 

Second, other radiogenic diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  Radiogenic diseases under that regulation include prostate cancer.  38 C.F.R. § 3.311(b)(2).  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(4).  When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest 5 years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1). 

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Legal Criteria - Accrued Benefits

Periodic monetary benefits to which a Veteran was entitled at death, either by reason of existing VA ratings or decisions or those based on evidence in the file at date of death, and due and unpaid, are known as "accrued benefits."  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011); see also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996). 

Accrued benefits shall, upon the death of the Veteran, be paid to the surviving spouse or other appropriate party.  An application for accrued benefits must be filed within one year after the date of a veteran's death.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011). 

For a surviving spouse or other appropriate party to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998). 

In a claim for accrued benefits, the Board is prohibited from considering medical evidence received after the date of the Veteran's death.  There is an exception for outstanding service treatment records or VA records, as they are considered to be in the constructive possession of VA at the time of death.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000(a),(d)(4); see Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

The statute concerning accrued benefits claims was amended on October 10, 2008.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provides that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  In this case, the Veteran died in 2006.  Accordingly, the former provisions concerning accrued benefits apply.

Analysis

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, there is no doubt that the Veteran had prostate cancer, which was initially diagnosed and treated in December 1996 and January 1997.  The disease recurred in November 2003.  The Veteran contended and his widow continues to contend that his prostate cancer was the result of exposure to ionizing radiation.  

The first question before the Board is thus whether the veteran meets the criteria for qualification as a "radiation-exposed" veteran.  An October 2006 letter from the Defense Threat Reduction Agency (DTRA) reflects that the Veteran, as a confirmed participant of Operation CASTLE conducted at the Pacific Proving grounds in 1954, was exposed to atmospheric nuclear testing.  As outlined in 38 C.F.R. § 3.309(d)(3), atmospheric nuclear weapon testing is considered a "radiation-risk activity."  As the veteran has been determined to have participated in a "radiation-risk activity," he meets the criteria for qualification as a "radiation-exposed" veteran.  

As a "radiation-exposed" veteran, the level of his radiation exposure need not be documented, provided that he has been diagnosed with a disease enumerated in 38 C.F.R. § 3.309(d).  While prostate cancer is listed under 38 C.F.R. § 3.311(b)(2) as a radiogenic disease, it is not among the types of diseases listed at 38 C.F.R. § 3.309(d)(2) subject to presumptive service connection in radiation-exposed veterans.  Thus, service connection on a presumptive basis is not warranted.  

With regard to service connection for based on radiogenic disease under 38 C.F.R. § 3.311, in order for appellant to be entitled to accrued benefits based on service connection, the Veteran's prostate cancer must be determined by the VA Under Secretary of Health to have been related to the Veteran's ionizing radiation exposure while in service. 

The relevant evidence includes a letter to the Veteran from VA in October 2003 informing him that DTRA may have underestimated the amount of radiation to which some veterans were exposed.  As he had previously sought service connection for a claim for prostate cancer based on alleged radiation exposure, his claim was identified and he was asked to submit any evidence which might change the previous denial of benefits for this disability in 1999.  The October 2006 letter from the DTRA, which was sent following the Veteran's death, indicated that the radiation doses, in units of Röntgen equivalent in man (or mammal) (rem) the Veteran received during his participation in Operation Castle were no more than: 

      External gamma dose: 18 rem 
      External neutron dose: 0.5 rem 
      Internal committed dose to the prostate (alpha): 4.5 rem 
      Internal committed dose to the prostate (beta + gamma): 2 rem 

In conjunction with his claim filed in November 2003, the now-deceased Veteran submitted private treatment records from his urologist showing the initial diagnosis and treatment of prostate cancer in December 1996 and January 1997, with recurrence in November 2003.  In November 2003, his urologist opined that the cancer could potentially be related to his radiation exposure in the 1950's during his service in the military, however, with prostate cancer there are multiple factors to include diet, family history, as well as just the natural aging process.  He went on to state that he could not find a specific percentage that contributed to his development of prostate cancer, this may have happened even without his previous exposure.  

In March 2012, in compliance with the Board's Remand, which was in turn dictated by the Court Order, the RO forwarded the claim to the Director, Compensation Service, and asked for review of the claim.  In March 2012, the Director, Compensation Service, made a request to the Under Secretary for Health, requesting radiation review under 38 C.F.R. § 3.311.  On March 29, 2012, the Director, Post 9-11 Environmental Health Program, responded to the Director, Compensation Service opining that it was unlikely that the Veteran's prostate cancer could be attributed to ionizing radiation exposure while in military service.  

Based on that physician-authored report, the Director, Compensation Service, provided the following findings to the RO in an April 2012 Advisory Opinion-Radiation Review Under 38 C.F.R. § 3.311:  

We have reviewed the March 26, 2012, submission and the claims folder.  On March 28, 2012, we referred the records to the Under Secretary for Health for an opinion as to whether it is likely, unlikely, or as likely as not that the Veteran's prostate cancer was the result of his exposure to ionizing radiation in service.  The October 20, 2006, letter from the Defense Threat Reduction Agency (DTRA) stated the Veteran is a confirmed participant in Operation CASTLE, conducted at the Pacific Proving Ground in 1954.  DTRA stated doses which the Veteran could have received during Operation CASTLE are not more than: External gamma dose: 18 rem; External neutron dose: 0.5 rem; Internal committed dose to the prostate (alpha): 4.5 rem; Internal committed dose to the prostate (beta + gamma): 2 rem.

The March 29, 2012 memorandum from the Director of the Environmental Health Program (DEHP), written for the Under Secretary of Health, advises it is unlikely that the Veteran's prostate cancer can be attributed to ionizing radiation exposure while in military service.  The DEHP noted the letter from the DTRA confirming the Veteran's participation.  The DEHP noted the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's prostate cancer.  The program calculated a 99th percentile value for the probability of causation of 21.81% for prostate cancer.  

The Veteran was diagnosed with adenocarcinoma of the prostate on January 8, 1997, 43 years after the Veteran's exposure to ionizing radiation.  The cause of death on the Veteran's death certificate was cardiac arrest due to or as a result of lung disease.  Family history of leukemia or cancer is not shown.  The Veteran's history of smoking is not shown.  Post-service employment history is not shown: The Veteran has been disabled since 1987.  The DD 214 indicates that Veteran is a Caucasian male, with brown hair, blue eyes, weighing 154 pounds, and 75 inches in height.  Prostate cancer is not a disease listed at 38 C.F.R. § 3.309(d).  

As a result of this medical opinion, and following review of the record in its entirety, it is our opinion that there is no reasonable possibility that the Veteran's prostate cancer resulted from exposure to radiation in service.  

The Board finds the March medical 2012 opinion is probative as it is definitive, based upon a complete review of the Veteran's entire claims file by an expert, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The RO issued a supplemental statement of the case in April 2012 detailing these reports and denying the claim.  The appellant and her representative have been accorded ample opportunity to present competent medical evidence in support of this claim; they have failed to do so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  

Because the opinion obtained by the VA determined that the Veteran's prostate cancer was not likely related to ionizing radiation exposure while in service, in order for service connection to be warranted in this case the evidence must show that his prostate cancer is directly related to his active military service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  To date, however, no medical professional has actually attributed the Veteran's prostate cancer to active military service.  Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is no competent evidence establishing a medical nexus between military service and the Veteran's prostate cancer.  To the extent that the Veteran's care provider suggested in 2003 that there was a possible connection between the prostate cancer and service, this opinion was at best speculative and contains no supporting rationale.  The 2003 statement from the Veteran's health care provider is overwhelmingly outweighed by the thorough well-supported opinion rendered in March 2012.  The Board places little weight of probative value on opinions which are speculative in nature, couched in terms of possibility.  See Beausoleil v. Brown, 8 Vet. App. 459, 63 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [medical opinions which are speculative, general or inconclusive in nature cannot support a claim].  

Furthermore, prostate cancer did not manifest in service or until many decades after service discharge.  In view of the lengthy period without treatment, there is no evidence of continuity of symptomatology and this weighs against the claim.  Therefore, service connection on a direct basis likewise fails.  

The Board acknowledges that it must fully consider the lay assertions of record.  In this regard, a layperson is competent to report on the onset of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The late Veteran and his wife are competent to testify as to his observations and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See supra Jandreau at 1376-77; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the question of the etiology of the late Veteran's prostate cancer is a complex question unlike testimony as to the presence of a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet). 

While the Veteran was competent to report what he experienced, neither he nor his wife are competent to ascertain the etiology of his prostate cancer and its relationship to radiation exposure in service, as such is not readily subject to lay observation and requires appropriate medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  There is nothing in the record to suggest that the Veteran had the appropriate training, experience, or expertise to render an opinion regarding radiological or medical issues regarding the etiology of his prostate cancer nor that his wife has such.  See 38 C.F.R. § 3.159 (a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, in the present case, the Board gives more credence and weight to the March 2012 medical opinion rendered by a physician who specializes in the field of radiation and physical exposures than by the lay assertions. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and entitlement to accrued benefits based on the claim of service connection for prostate cancer must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to accrued benefits is denied. 


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


